Citation Nr: 1302165	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for a right knee disability and denied a claim to reopen a claim of entitlement to service connection for a left knee disability.

The Veteran appeared and testified at a personal hearing in April 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In June 2010, the Board reopened the Veteran's claim for service connection for a left knee disability and remanded the issues currently on appeal for further development.  

Following attempts to obtain additional treatment records and a VA examination, the Board denied the Veteran's claim of entitlement to service connection for bilateral knee disabilities in a January 2012 decision.

The Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's representative filed a joint motion for remand, requesting that the Court vacate the Board's January 2012 decision and remand the claim.  In an August 2012 Order, the Court granted the joint motion, vacating the Board's January 2012 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Veteran contends that his knee disabilities began in service, as a result of a poorly executed parachute jump and running physical training for the remainder of his service.  In a September 2007 statement, he indicated he aggravated his knees during combat service, but did not provide any additional details.  

The Board notes that the Veteran's service treatment records do not contain complaints of knee pain or other symptoms.  On his discharge examination he indicated he did not have knee symptoms, and he was found to have normal knees on evaluation.  He did indicate other abnormalities on these examinations, so it appears to be purposeful that he did not complain of knee pain or symptoms upon discharge.

In July 1983, the Veteran initially filed a claim of entitlement to service connection for a left knee disability.  There are no treatment records available prior to the 1990s.  The earliest treatment records include a prior medical history from the Veteran of injuring his knees in service in the 1960s.  In a private December 2006 treatment record he indicated there was no specific injury or trauma that caused his chronic knee pain.  Statements provided to the VA in 2007 and during his 2012 testimony, the Veteran stated he injured his knees during a jump from a 250-foot tower during parachute school.  The Board notes that the Veteran, in the October 2007 statement, wrote that he injured his neck during the same parachute jump; however, in service he indicated his neck pain began secondary to a motor vehicle accident.  The Veteran's DD 214 indicates that he received the parachute badge.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The lack of treatment records prior to the 1990s hinders the Board's ability to accurately adjudge the credibility of the Veteran.  The lack of complaints in service and the Veteran's willingness to provide different etiology explanations for his claimed neck disability would tend to make him a less than credible historian.  However, given that the Veteran has repeatedly alleged that his knee pain began in service, to include reporting to private and non-VA treatment providers that his pain began in service, the Board will find the Veteran credible with regards to his report of knee pain since service.

The August 2012 Joint Motion for Remand found the July 2010 VA joints examination report inadequate.  The examiner opined that the Veteran's bilateral knee arthritis and subsequent total knee replacements were not related to his service; however, his explanation is not clearly written.  The report notes "It is possible that the [Veteran] carried out various occupations successfully and hence, there was no evidence that these jumps led to chronic pain on a chronic basis until at least a decade following his release from" service.  While it appears the examiner was attempting to say that because the Veteran was able to (it was possible for him to) work various jobs following service, then it was unlikely he had chronic knee pain following service; the wording of his sentence left the rationale up to interpretation.  

Additionally, and more significantly, the examiner noted that "there is no evidence that these jumps led to chronic pain" even though the Veteran had repeatedly related that his knee pain began following a jump in service.  The Board notes that with regard to the Veteran's statements that he had pain throughout service, that he is competent to provide such testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, the Board notes that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion.  As such, on remand, the Veteran should be afforded an additional VA examination, and the examiner should specifically take into account the assertion that he has experienced pain since service.  

Lastly, the examiner noted the Veteran previously suffered from bilateral degenerative joint disease but that he had undergone total knee replacements and subsequently stated "no disability at this time."  While it appears the examiner was noting the Veteran's degenerative joint disease was not longer a disability now that he had undergone total knee replacements, the examiner did not fully articulate this explanation.  On remand, the VA examiner should be asked to identify all current knee disabilities, to include total knee replacements.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his current knee disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete and detailed history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should address the July 2010 statement regarding whether the Veteran has a current disability, to include bilateral total knee replacements.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral knee disabilities began or had their onset in service, or are otherwise related to the Veteran's military service. 

In rendering the opinion, the examiner must consider the Veteran's statements regarding injuring his knee in service, and having continued knee pain throughout service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion).  The examiner should note that the Board has found the Veteran's statements that his knee pain began in service to be credible.

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



